Citation Nr: 0209250	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-24 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from May 1942 to October 1945.  
He was a prisoner of war of the German Government from 
November 1944 to April 1945.  The veteran died in April 1994.  
The appellant is the veteran's widow.

This appeal arises from the November 1999 rating decision 
from the Department of Veterans Affairs (VA) Manchester, New 
Hampshire Regional Office (RO) that denied the appellant's 
claim for service connection for the cause of the veteran's 
death.

Service connection for the cause of the veteran's death had 
been denied previously by an unappealed rating action in June 
1994.  By decision of the Board in August 2001, as part of 
the current appeal, it was determined that new and material 
had been submitted to reopen the appellant's claim for 
service connection for the cause of the veteran's death and 
this case was then remanded for further development.  The 
case was thereafter returned to the Board.  The development 
was accomplished to the extent possible.

Pursuant to the appellant's request, in October 2000, a 
hearing at the RO before a local hearing officer was held.  A 
transcript of the hearing is in the file.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to 
service connection for the cause of the veteran's death has 
been obtained by the RO.

2.  The veteran died in April 1994; according to the death 
certificate, the manner of death was natural.  The cause of 
death was cardiac arrest, 40 minutes; coronary heart disease, 
years; and renal failure, years.  There is no showing that an 
autopsy was performed.  

3.  At the time of the veteran's death, service connection 
was in effect for bilateral pes planus, evaluated at 10 
percent; mixed psychoneurosis, evaluated at 0 percent; 
bronchitis, evaluated at 0 percent; and pharyngitis, 
evaluated at 0 percent.  

4.  It is not at least as likely as not that the veteran's 
service connected disabilities caused his death.  There is no 
competent medical evidence on file showing any relationship 
between the service connected disabilities and the pathology 
that led to death.

5.  The evidence does not show that a disability that was the 
cause or contributing cause of the veteran's death is related 
to the veteran's service or occurrence therein.  The 
disabilities indicated to be the cause of the veteran's death 
on the death certificate were not shown in service or within 
one year of service separation, and there is no indication of 
treatment for these disabilities until many years after 
service.  There is no showing that the disabilities that 
caused the veteran's death were related to his experiences as 
a prisoner of war in service, including malnutrition.  



CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137, 1310, 5103A (West 1991 
and Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2001).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for service connection for the cause of the 
veteran's death.  A VCAA letter outlining the notice and 
development requirements in this case was sent to the 
appellant in September 2001.  Further, there is no evidence 
that there are additional records that should or could be 
obtained, nor is there evidence that other development is 
necessary.  Thus, no further assistance to the appellant is 
required to comply with the duty to assist her.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326). 

It is noted that evidence was received by the RO subsequent 
to the VA examiner's December 2000 opinion based on the 
evidence of record in this case; however, the additional 
evidence does not show a different picture regarding the 
veteran's disability that that described in the evidence 
addressed in December 2000 VA opinion.  Therefore, the Board 
finds that there would be no useful purpose in remanding for 
a new VA opinion.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(c) (2001).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and cardiovascular-renal disease 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Further, if a veteran is: 

(1) A former prisoner of war and; (2) as 
such was interned or detained for not 
less than 30 days, the following diseases 
shall be service-connected if manifest to 
a degree of 10 percent or more at any 
time after discharge or release from 
active military, naval, or air service 
even though there is no record of such 
disease during service, provided the 
rebuttable presumption provisions of § 
3.307 are also satisfied.

Avitaminosis.
Beriberi (including beriberi heart 
disease).
Chronic dysentery.
Helminthiasis.
Malnutrition (including optic atrophy 
associated with
 malnutrition).
Pellagra.
Any other nutritional deficiency.
Psychosis.
Any of the anxiety states.
Dysthymic disorder (or depressive 
neurosis).
Organic residuals of frostbite, if it is 
determined that the
 veteran was interned in climatic 
conditions consistent
 with the occurrence of frostbite.
Post-traumatic osteoarthritis.
Irritable bowel syndrome.
Peptic ulcer disease.
Peripheral neuropathy except where 
directly related to
 infectious causes.
NOTE: For purposes of this section, the 
term beriberi heart disease includes 
ischemic heart disease in a former prior 
of war who had experienced localized 
edema during captivity.  

38 C.F.R. § 3.309(c).

The death certificate for the veteran shows that he died in 
April 1994.  The manner of death was natural.  The cause of 
death was cardiac arrest, 40 minutes; coronary heart disease, 
years; and renal failure, years.  There is no showing that an 
autopsy was performed.  The terminal medical record from 
April 1994 shows the veteran collapsed suddenly at home.  
Emergency medical technicians arrived.  It was noted that the 
veteran was a cardiac patient who had been admitted one month 
previously for congestive heart failure, myocardial 
infarction, chronic obstructive pulmonary disease, and renal 
insufficiency.  At the hospital, the veteran arrived 
pulseless, cyanotic, and asystolic.  CPR was in progress.  
There was no response of asystole to treatment.  He was 
pronounced dead.  

The veteran's service medical records show no complaints or 
treatment regarding the cardiovascular system or genito-
urinary system.  On separation examination in October 1945, 
there were no disabilities reported and none found on 
examination.  The veteran was a prisoner of war of the German 
Government from November 1944 to April 1945.  A repatriation 
examination is not of record.  As noted, there is an October 
1945 separation examination which describes no abnormalities 
on chest X-ray, or on other evaluations.  Edema is not 
reported nor is cardiovascular abnormality.  The veteran 
weighed 170 pounds on examination for entry into service and 
183 pounds at the separation examination.

On VA examination in May 1947, the veteran reported chest 
pain, gagging and choking, foot problems, eye irritation, and 
back pain.  The cardiovascular system was normal.  He 
reported that he was a prisoner of the Germans in November 
1944, and while a prisoner he had urinary frequency, frequent 
coughing, and his feet hurt.  The diagnoses included pes 
planus and chronic bronchitis.  On VA examinations in 
February 1948 and January 1958, the veteran had complaints of 
coughing, chest pain, and that his legs were tired.  The 
diagnoses were weak feet and pes planus.  Additionally, the 
veteran was diagnosed with a psychoneurotic disorder 
beginning on VA examination in May 1947.

On a VA POW assessment in April 1985, the veteran reported 
that he experienced chest pain, numbness or weakness in the 
arms and legs, and aches or pains in the muscles and/or 
joints during captivity.  He reportedly had a vitamin 
deficiency.  No swelling in the joint, legs and/or feet, or 
muscles was reported.  He reported that he currently was in 
fairly good health, but was very touchy at times and just had 
a lung operation.  He reported that he smoked about one pack 
a day.  In a report, the veteran described that during 
captivity he had weight loss, would urinate all the time, and 
had weakness.  He had cut his hand and had blood poisoning, 
which was treated by a Russian doctor.  He had boils over 
various parts of his body.  Other than this, at repatriation, 
his health was fairly good.  He enjoyed his time on R and R 
in Atlantic City after repatriation.  It was felt by the 
examiner that the veteran appeared to have adjusted overall 
quite well following his POW experience.  On examination, no 
heart related problems were reported, and the heart was 
clinically evaluated as normal.  The diagnoses were 
hypertension, asymptomatic left carotid bruit, chronic 
anxiety, and pulmonary drainage problem with recurrent 
bronchitis.  The veteran failed to appear for a follow up VA 
examination.

Private treatment records received in June 1994 show that the 
veteran was treated from November 1993 to April 1994 for 
massive anterolateral myocardial infarction, and 
arteriosclerotic heart disease.  His past medical history 
included history of acute myocardial infarction in 1990, 
history of renal insufficiency, arteriosclerotic heart 
disease with congestive heart failure, and history of 
smoking.  In 1990, the veteran was hospitalized with chest 
pains and was told he had a slight heart attack.  

In a August 1999 report from the veteran's private physician, 
it was noted that he cared for the veteran for at least a 
three year period in the late 1980s prior to the veteran's 
death.  The veteran had distinct personality traits, which 
were contributed to by his military experiences.  He had a 
tendency to minimize his medical symptoms which was part of 
this.  The doctor was not sure how accurately one could state 
that the veteran's cardiac disease was caused by his military 
service and his time as a prisoner of war.  Certainly 
however, this kind of stress and physical and emotional 
experience had been found to make these problems more 
frequent and make their management more difficult.  In an 
additional report from this provider from November 2000, the 
doctor reports that the veteran had a myocardial infarction 
in 1987, and was followed for a period of several years.  It 
was difficult for the doctor to comment on the presence or 
absence of edema or cardiac symptoms during the veteran's 
period of incarceration.  He could, however, state with 
certainty that the veteran did suffer from coronary heart 
disease, by whatever name: coronary disease, arteriosclerotic 
heart disease, coronary artery disease were all felt to be 
interchangeable and he clearly did have a disease of the 
blood vessels of the heart, which contributed to his medical 
problem during those years, and ultimately to his untimely 
death.

In an October 1999 report, another private physician of the 
veteran's noted that the veteran passed away from 
complications of heart disease in April 1994.  The veteran's 
cardiac problems were related to atherosclerotic 
cardiovascular disease and resultant poor heart function 
because of prior heart damage.  It was believed that there 
was good possibility that during the time he spent as a POW, 
malnutrition could have adversely affected his cardiac status 
and that certainly the extreme stress of being a POW put him 
at higher risk of developing heart disease.  Other risk 
factors included his age as well as a life long history of 
tobacco use.  It was felt that it was likely that the 
veteran's time spent as a POW contributed to the development 
of cardiac disease.  

A September 1999 statement from the veteran's son shows that 
the veteran reported that during his time as POW, his hair 
changed color from vitamin deficiency.  He reported that his 
legs swelled up and hurt.  He did not complain to his family, 
but they could see that he had problems with his legs and his 
heart.  An October 1999 statement from the veteran's daughter 
shows that the veteran's sister reported to the daughter that 
when the veteran separated from service, he stayed with the 
sister and that his hair color had changed and that his limbs 
were swollen and he could not even lift one arm.  He looked 
like a walking skeleton.  The sister had spent time nursing 
him.

At the RO hearing in October 2000, the appellant testified 
that she met the veteran in approximately 1951.  When she met 
him, he never talked about the war, he wanted others to 
believe that he was healthy.  She did not know if he was 
getting medical treatment for any problems.  He told her that 
when he was a POW his hair had changed color due to lack of 
vitamins, other than that he did not talk about the war.  He 
was very private and did not tell her many things.  He had 
his heart problems for a while before he died.  

A VA examiner report in October 2000, shows that the claims 
file was reviewed and on review, there was no clear 
indication that the veteran's confinement as a POW 
contributed to the development of his heart condition.  There 
was no evidence that he had beri-beri heart disease or heart 
disease due to thiamin deficiency.  A number of documents do 
indicate that he was a "life-long" tobacco user.  In the 
presence of the highly significant known risk factor of 
tobacco use, it was highly likely that tobacco was a major 
culprit in the genesis and progression of the veteran's 
coronary artery disease.  It was less than likely that the 
veteran's heart condition was the result of stress due to 
being a POW or due to his service connected psychoneurotic 
condition.  The role of stress in the etiology or genesis and 
progress of coronary artery disease remained controversial.  
Secondly, it was the examiner's opinion that it was less than 
likely that the veteran's heart condition was the result of 
malnutrition/vitamin deficiency during his time as a POW.  
The POW assessment from April 1985 showed that the veteran 
reported that he felt pretty good presently.  If nutritional 
stress factors had played any significant role in the 
development of his heart disease, it was felt that those 
effects would have been clearly manifest by 1985, which time 
the veteran indicated that he felt pretty good.  The evidence 
was compelling that tobacco was the major factor in the 
development and progression of the veteran's cardiac disease.  

Requests for treatment records from private providers show 
that records were unavailable due to the veteran's death and 
the length of time since the veteran was seen.

An August 2001 statement from the veteran's sister shows that 
when she saw the veteran in 1945 after the war, he looked 
like a skeleton and his hair had changed color.  He could 
hardly walk and his arms were swollen and discolored.  He was 
weak.  He reported that his hair changed color from the 
malnutrition and that he ached all over.  It took the veteran 
a long time to regain his health and he did not talk about 
his experiences.  

At the time of the veteran's death, he was service connected 
for bilateral pes planus, evaluated at 10 percent; mixed 
psychoneurosis, evaluated at 0 percent; bronchitis, evaluated 
at 0 percent; and pharyngitis, evaluated at 0 percent.  

Review of the record in this case fails to show any 
relationship between the cause of the veteran's death in 
April 1994 and his service, including his experience as a 
prisoner of war.  There is no competent evidence showing a 
relationship between the veteran's service connected 
disabilities and the cause of his death.  Further, there is 
no evidence of any disability that was a cause of the 
veteran's death in service or within one year of service.  
The competent evidence of record shows that the veteran was 
first treated for the disabilities that caused his death in 
the 1980s.  

While the veteran's private providers indicate that the 
veteran's cardiac disability that caused his death was 
related to his experience as a POW, either due to the stress 
he experienced or malnutrition, the VA examiner upon review 
of all the records found that it was less than likely that 
the veteran's heart condition was the result of stress due to 
being a POW or due to his service connected psychoneurotic 
condition and that it was less than likely that the veteran's 
heart condition was the result of malnutrition/vitamin 
deficiency during his time a POW.  Further, there was no 
evidence that the veteran had beri-beri heart disease or 
heart disease due to thiamin deficiency.  This finding was 
additionally based on the veteran's contemporaneous 
statements regarding his health in the VA POW assessment in 
April 1985.  The VA examiner report constitutes significantly 
probative evidence inasmuch as it entails a comprehensive 
review of evidence and provides reasons and bases for the 
opinion.

There is no competent evidence that the veteran experienced 
localized edema while a POW.  He did not report any swelling 
at the 1985 evaluation.  The separation examination, 
approximately 5 months after he had been freed showed no 
abnormalities.  In addition the veteran was noted to weigh 
183 pounds at the time of his separation examination.  

While the veteran's daughter reported in October 1999 that 
the veteran's sister told her and veteran's sister reported 
herself in August 2001 that the veteran had swelling of his 
extremities at the time of his separation from service, the 
veteran did not report this, nor was it found at the service 
separation examination, on VA examination two years after 
separation from service, or in the POW assessment, which are 
more contemporaneous statements.  While the appellant's and 
other lay statements would be probative of symptomatology, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As such, the first evidence of the disabilities that caused 
the veteran's death was apparently many years after service 
and there is nothing in the record to suggest a connection 
between these disabilities and the veteran's service as there 
is no showing of continued medical treatment or history of 
treatment.  As such, the Board finds that the preponderance 
of the evidence weighs against the appellant's claim for 
service connection for the cause of the veteran's death.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

